Citation Nr: 1801188	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the partial withholding of VA benefits was properly established and the amount was correct.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969, April 1984 to April 1988, and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in which the RO concluded that the Veteran was owed a retroactive payment of $2,680.00 which had to be reduced by the total amount already paid to the Veteran of $777.83.  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in June 2014. 

In June 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO explained in a January 2013 letter that the Veteran was owed a retroactive payment of $2,680.00 which had to be reduced by the total amount already paid to the Veteran of $772.83.  The RO indicated that this overpayment occurred between February 1, 2012, and March 31, 2013.  The Veteran disagreed with this finding in July 2013, noting that he had no record of a $772.83 payment and DFAS (Defense Finance Accounting Service) had no record of this payment.  However, in a February 2014 letter to the Veteran's congressman, DFAS explained that the Veteran was overpaid between December 2006 and November 2007.  DFAS indicated that $770 had been withheld and the $2.83 remainder would be waived.  A March 2014 informal conference report indicates that the Veteran argued that the $700 payment had been withheld twice.  The June 2014 statement of the case (SOC) explained to the Veteran that the withholding of the $772.83 was based not on a single check, but on total amounts received relative to the amounts the Veteran was authorized to receive.  In his June 2014 substantive appeal, the Veteran argued that the withholding had occurred twice.  At his Board hearing, the Veteran testified that he disagreed with VA's withholding of the $772.83 debt twice.  

The Board finds that additional development is necessary.  First, it is unclear why the February 2014 letter to the Veteran's Congressional Representative indicates that the Veteran's debt was for a period between December 2006 and November 2007, not between February 2012 and March 2013.  At no point has DFAS or the RO produced evidence of checks mailed to the Veteran, described the portions of each check that were an overpayment and had to be recouped, or identified which checks were reduced to recoup the overpayment.  Finally, neither VA nor DFAS addressed the Veteran's assertions that the overpayment had been recouped twice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran copies of checks or confirmations of payments sent to him that included overpayments and identify the portion of these payments that was considered to be an overpayment.  Provide the Veteran copies of the checks or confirmations of payment that were reduced to recoup the overpayment.  

2.  After the requested development has been completed, the Veteran should be provided a detailed explanation concerning the following issues:

(a)  Why the February 2014 letter identified a period between December 2006 and November 2007 instead of February 2012 and March 2013 as the period of overpayment.

(b)  Whether the recoupment of the overpayment has been made twice. 

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and the Veteran's representative should be provided with a supplemental statement of the case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

